Dismissed and Opinion filed January 29, 2004








Dismissed and Opinion filed January 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01426-CR
NO. 14-03-01427-CR
____________
 
ULYSIS CRUZ REYES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District
Court
Harris County, Texas
Trial Court Cause Nos.
906,376 & 912,919
 

 
M E M O R A N D U M  
O P I N I O N
Appellant pled guilty to the offenses of unauthorized use of
a vehicle and manslaughter on November 20, 2003.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to seven
years for manslaughter and eighteen months for unauthorized use of a vehicle.  Because appellant has waived his right to
appeal, we dismiss. 




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed January 29, 2004.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).